Citation Nr: 0702836	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis, including finality, and as secondary to PTSD 
with anxiety and depressive symptoms and alcohol dependence.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with anxiety and depressive 
symptoms and alcohol dependence.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Navy from April 
1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hypertension.  This matter also comes before 
the Board from a July 2004 rating decision in which the RO 
granted service connection for PTSD and assigned a 50 percent 
disability rating, effective from March 17, 2003.  This 
matter further comes before the Board from a May 2005 rating 
decision in which the RO denied entitlement to a total 
disability rating based on individual unemployability (TDIU 
rating).  In a March 2006 supplemental statement of the case, 
the RO found that new evidence had been received (the report 
of the March 2006 VA examination) sufficient to reopen the 
claim for service connection for hypertension; after 
reopening the service connection claim, the RO considered the 
claim on the merits and denied service connection for 
hypertension.  

A September 1974 rating decision denied service connection 
for hypertension on a direct basis.  A letter dated in 
October 1974 notified him of this action.  He did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2006).  The 
Board is required to consider the issue of finality prior to 
any consideration on the merits.  38 U.S.C.A. §§ 7105(c), 
5108 (West 2002); see Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Accordingly, the Board will address the 
issue of entitlement to service connection for direct service 
connection for hypertension initially on a finality basis.  

In September 2006, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  A claim for service connection for hypertension on a 
direct basis was denied by the RO in September 1974 and not 
appealed.

2.  The evidence received since September 1974 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim for service connection. 

3.  The competent and probative evidence of record does not 
show that the veteran's hypertension is causally related to 
his active service or to his service-connected PTSD with 
anxiety and depressive symptoms and alcohol dependence.

4.  The veteran's service-connected PTSD is manifested by no 
more than depression; panic attacks; chronic sleep 
disturbances; nightmares and disturbing memories of military 
experiences; thoughts of suicide; an obsessional ritual of 
checking the house during the night; and problems with 
establishing and maintaining effective relationships, without 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; or spatial disorientation.

5.  The veteran's service-connected disabilities include PTSD 
with anxiety and depressive symptoms and alcohol dependence, 
evaluated as 50 percent disabling; tinnitus, evaluated as 10 
percent disabling; and bilateral hearing loss, evaluated as 0 
percent disabling.  A combined disability rating of 60 
percent is in effect.

6.  The medical evidence of record does not demonstrate that 
the veteran is unemployable solely due to service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1974 decision, denying 
service connection for hypertension on a direct basis, is 
final based upon the evidence of record at that time.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension 
on a direct basis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

3.  Hypertension was not incurred in or aggravated by 
military service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2006).

4.  The criteria for a rating in excess of 50 percent for 
PTSD with anxiety and depressive symptoms and alcohol 
dependence have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

5.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006).  Here, VCAA notice pre-
dated the initial rating decision as to most of the issues, 
except for service connection for hypertension on a secondary 
basis. 

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim for a rating in excess of 50 percent for 
PTSD, as the veteran was sent notice letters in April 2003 
and February 2004 in which he was informed of VA's duty to 
assist him in substantiating his claim for service connection 
for PTSD under the VCAA, and the effect of this duty upon his 
claim.  Although these notice letters primarily pertained to 
the claim for service connection for PTSD, the Board finds 
that these VCAA notice letters are also sufficient for 
providing notice as to the issue currently on appeal.  In 
that regard, the Board notes that the claim for a higher 
rating for PTSD, following an initial rating assignment, is a 
downstream issues from the original grant of service 
connection for that issue.  Grantham v. Brown, 114 F .3d 1156 
(1997).  VA's General Counsel has held that no additional 
section 5103(a) notice was required for such downstream 
issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Otherwise, by 
letter dated in March 2006, the veteran was advised of the 
way in which VA assigns higher disability ratings and 
effective dates.

With regard to the claim for service connection for 
hypertension and the claim for a TDIU rating, the Board finds 
that the VCAA notice requirements have also been satisfied as 
the veteran was sent notice letters in August 2004 (for a 
TDIU rating); in December 2005 (for direct service connection 
for hypertension); and in March 2006 (for secondary service 
connection for hypertension).  These letters informed the 
veteran of VA's duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  Thus, the Board finds that the VCAA notice 
requirements were satisfied for all three issues by way of RO 
letters, dated in April 2003, February 2004, August 2004, 
December 2005, and March 2006.  The Court has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  If, however, VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).  In a SSOC 
dated in May 2006, he was provided with an additional 60 days 
to submit more evidence as to the claim for service 
connection for hypertension on a secondary basis.  
Thereafter, additional evidence and sworn testimony were 
submitted.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

Thus, the Board concludes that these notifications received 
by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced by the notice and assistance provided by the RO.  
In addition, it appears that all pertinent obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Additionally, the record reflects that the veteran underwent 
several VA examinations, to determine the etiology of his 
hypertension and to evaluate the severity of his service-
connected PTSD, and opinions were provided on VA examinations 
as to the veteran's employability.  At the veteran's hearing 
in September 2006, he testified that he had received 
supplemental security income (SSI) benefits for a short time 
prior to his diagnosis of PTSD.  Since those records appear 
to not be relevant, there is no duty to obtain them.    

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  First, the Board notes that by letter dated in 
March 2006, the veteran was advised of the Dingess case as 
well as the way in which VA assigns higher disability ratings 
and effective dates, and also since the veteran's claims are 
being denied herein, no additional disability ratings or 
effective dates will be assigned.  

II.  Factual Background

Service medical records show that on his Report of Medical 
History prepared in conjunction with his enlistment 
examination in February 1968, the veteran responded "yes" 
to having or having had high or low blood pressure, and the 
examiner noted that the veteran reported a history of high 
blood pressure on past physical examinations.  On enlistment 
examination his blood pressure was 132/72, and he was found 
qualified for enlistment.  On an examination in April 1970, 
the veteran's blood pressure was 120/78.  On his separation 
examination in July 1970, the veteran's blood pressure 
reading while sitting was 150/84 and his blood pressure 
reading while recumbent was 148/86.  

VA treatment records show that in March 2000, the veteran 
indicated he had a history of hypertension since the 1980's, 
and that he had run out of medication for his blood pressure 
over a month ago.  The assessment was elevated blood 
pressure, off medication for months.  In May 2000 the veteran 
reported he worked as a logger and had moved his logging 
operation.  This was his first visit to the St. Cloud VA 
Medical Center, and the veteran reported that five years 
prior his blood pressure was found to be elevated and that 
medication was started at that time.  In August 2000 he 
reported he had hypertension for two years, that he was a 
logger, and that he was under some stress at that time.  He 
later reported that he was unable to work as a logger because 
he was not feeling right and because of hypertension.  He 
claimed that when he came to the VAMC he felt very nervous 
and his blood pressure was higher.  He admitted to have drunk 
a minimum of 12 cans of beer the day prior, and the VA doctor 
discussed the fact that excessive alcohol use could be 
affecting his hypertension.  In September 2000, the veteran 
reported he had hypertension since 1995.  

On VA general medical examination in December 2000, the 
veteran reported he was unemployed and had not worked since 
the prior February.  He had been a logger and a truck driver 
for the logging company for many years.  The examiner noted 
that the veteran had "some tiredness and some health 
problems I guess" that have kept him from working that 
winter.  It was noted that he had high blood pressure since 
1995.  The assessment was hypertension, fair control, and it 
was noted that there was probably some alcohol abuse.  The 
examiner indicated that the veteran did appear to be 
employable and the examiner did not see any restrictions at 
that time.  

In a VA document titled "Medical Report", completed by a 
private physician in March 2001, it was noted that the 
veteran had a progressive history of knee and back pain for 
the past fiver years.  The diagnosis was degenerative 
arthritis.  The veteran's prognosis was guarded.  In response 
to the question of "are disabilities sufficient to prevent 
him from following a gainful occupation at this time", the 
physician responded "probably", and indicated that that it 
appeared that the veteran would be disabled for his lifetime.

By May 2001 rating decision, the veteran was granted 
entitlement to a non-service-connected pension.  His 
disabilities included degenerative arthritis of the knees and 
spine, hypertension, and dermatitis of the legs and abdomen.  

On a March 2002 VA "PC Environmental Examination", the 
veteran reported he was retired and disabled as a logger, 
having worked most of his adult life, since his discharge 
from service.  On review of his cardiovascular system, it was 
noted that the veteran had essential hypertension treated at 
least since 1994 or 1995.  He reported that his "discharge 
from San Diego" was actually delayed because his blood 
pressure was elevated, but that he was eventually allowed to 
go home.  On examination, the veteran was found to be 
pleasant, and oriented to person, place, and time.  The 
assessment included essential hypertension.

Received from the veteran in June 2002, were photographs from 
his unit's tour books, which he claimed provided that he 
served in country in Vietnam.  He claimed that this was 
evidence that would support his claim for service connection 
for hypertension.

On VA examination in July 2002, in the veteran's social 
history it was noted that he was a logger and disabled 
secondary to the arthritis in his back.  The veteran stated 
that his high blood pressure was present when he was 
discharged from service, and claimed that on his discharge 
physical he had elevated blood pressure and had to lie and 
rest for several hours before they would clear him for 
discharge.  He reported that after he left the military he 
did not have his blood pressure monitored or checked, and 
that he was formally diagnosed with high blood pressure 
approximately five or six years prior.  On physical 
examination the veteran was found to be alert and oriented to 
person, place, and time, with full range of affect and normal 
cognition, his hygiene and grooming were appropriate and he 
was cooperative and pleasant.  The diagnoses included 
hypertension, under good control on his current medications.  
The VA examiner could not say whether the veteran's pressure 
was elevated during service because there were no records 
that documented the veteran's pressure was elevated when he 
left the military in 1970.

On a June 2003 VA mental health clinic note, it was noted 
that the veteran had been referred for evaluation of PTSD.  
He reported that with regard to depression, his mood was 4 to 
5, on a scale of 1 to 10, with 1 being hopeless.  He was 
irritable, had poor sleep and occasional nightmares, his 
energy was getting lower, he did some woodworking, his 
appetite was pretty good, his concentration was poor, and he 
had suicidal thoughts, but no attempts or plan.  He had 
recurrent thoughts that were unwanted and intrusive, he was 
jumpy, he had a hard time relaxing, and he worried a lot.  
The veteran had panic attacks, and trembling and sweating at 
night woke him up.  He denied delusions, and with regard to 
hallucinations, the veteran reported that he thought he may 
hear something when alone in the woods, but could not make it 
out and could not be sure.  He had no paranoia.  He reported 
that his history of traumatic events included almost three 
years in Vietnam and between his tours in Vietnam he 
recovered bodes after Hurricane Camille.  He reported no 
prior mental health services or treatment.  The veteran 
reported that he had a brother and sister with whom he was 
still in touch, he currently lived alone, and had been 
married once, but divorced after 14 years of marriage due to 
his alcoholism.  He reported he had been a logger his whole 
life, both before and after the war.  On mental status 
examination, the veteran's speech had normal rate and volume, 
there was no pressured or slurred speech noted, and the 
veteran offered little spontaneous information.  His thought 
processes were logical with tight associations, there was no 
evidence of delusions or psychosis, but it was unclear 
whether he had auditory hallucinations, and the veteran 
indicated he could not understand the voices.  His mood and 
affect were anxious and dysphoric, his affect was 
appropriate, and he was restless.  He was oriented times 
three, his memory was intact, his attention and concentration 
were good, he had no problems with naming objects or 
repeating phrases, his fund of knowledge appeared adequate, 
and he demonstrated some insight into problems and concerns.  
His judgment was good.  The diagnoses included anxiety, 
probably PTSD, and a Global Assessment of Functioning (GAF) 
score of 45 was assigned.  

On a September 2003 VA examination for hypertension, the 
diagnosis was longstanding history of essential hypertension.  
The examiner noted that numerous blood pressure readings were 
noted in the claims file including his enlistment blood 
pressure and discharge blood pressure readings, which were 
within normal limits.  The examiner also noted that on the 
entrance examination review of systems the veteran checked he 
had a history of high or low blood pressure coming into 
service.  The examiner opined that the veteran had a history 
of hypertension prior to coming into service, according to 
records filed out by the veteran himself.  The examiner noted 
that no other records of treatment of hypertension were 
available.

On a VA examination for PTSD in March 2004, the veteran 
reported he had received outpatient mental health treatment 
approximately three times, and had been taking medication 
which initially helped his sleep.  He reported that one and a 
half years prior he was hospitalized for what he thought was 
a heart problem, but was told it was an anxiety attack.  He 
described significant knee and back pain, and reported he 
went on a medical disability for his back and knee problems 
about five years ago and had not been working as a result of 
these physical problems.  With regard to his pre-military 
history, the veteran reported he grew up in northern 
Minnesota in a home that was between two towns and that his 
father was a logger.  He indicated that growing up was fine, 
but he had to work a lot doing logging with his father and 
money was scarce.  Employment was limited and so he worked in 
logging until he went into the Navy.  He reported no 
significant medical problems prior to the military, including 
no problems with depression, anxiety, or suicidal thoughts.  
After his discharge from service, the veteran returned to 
logging with his father for about five years and then went 
out on his own as a logger.  He continued as a logger from 
approximately 1970 to 1999, and reported he stopped working 
because of the many medications that he had to take that 
indicated they should not be taken while operating machinery.  
He feared he would be putting himself and others at risk if 
he were to return to work on his medications.  He also 
indicated that his legs and back were a problem that would 
make continuing to log difficult.  He had not been gainfully 
employed since 1999.  He indicated he always liked working in 
the woods and that the logging job was an advantage in that 
he did not have to answer to a lot of people.  

On the VA examination in March 2004, the veteran further 
reported that he was married from 1971 to 1985, and blamed 
his drinking as the reason for his divorce.  He continued to 
talk to his ex-wife occasionally.  He had three daughters and 
indicated he got along "okay" with them and saw them once 
in awhile.  He reported no significant romantic relationships 
at that time.  He believed his alcohol became a problem as 
soon as he got out of the Navy and he acknowledged that he 
drank heavily up until six months prior.  He stopped drinking 
on his own and claimed he decided to stop drinking because he 
felt he was using it as a crutch to forget about the war.  He 
lived alone in a little cabin about four and a half miles 
from town and spent his time primarily with his dog and 
seldom saw other people.  He enjoyed walking in the woods, 
and sometimes went fishing or hunting for meat.  He 
acknowledged problems with his temper and stated that he 
avoided going into town to avoid confrontation.  He generally 
would walk away when he got angry, and indicated he used to 
get into fights, but not anymore.  He reported having 
depression and suicidal thoughts.  He denied manic type 
behavior since his sobriety, and denied hallucinations.  He 
denied problems with memory and denied compulsive behavior, 
other than checking to make sure no one was in the house.  He 
had anxiety attacks, as his doctor called them, and did not 
know what triggered them.  He reported nightmares every night 
and that during the day he found himself thinking about 
Vietnam.  He claimed that he was easily startled and any 
noises would put him on edge, especially the sound of 
helicopters, and he avoided any movies or books about 
Vietnam.  

On the VA examination in March 2004, the veteran further 
reported that since returning from Vietnam he lacked 
enthusiasm for any type of activities, including something 
which was enjoyable to him.  He did not feel particularly 
close to anyone.  He acknowledged a restricted range of 
affect and avoided feeling too much love.  He had a sense of 
a foreshortened future.  He had to work at maintaining his 
concentration.  He was very watchful when out in public, 
tried to avoid crowds, and did not like his back to anyone.  
On the mental status examination, the veteran was found to be 
pleasant, cooperative, and neatly dressed.  His speech 
quality was normal, coherent, rational, and relevant.  His 
mood was sad and tired.  His affect was appropriate.  There 
were no peculiar mannerisms or behaviors.  There was no 
evidence of psychosis or intellectual deficits.  
Psychological testing showed a high level of depressive 
symptoms and anxiety, and that he appeared to be socially 
introverted and avoidant of most social situations.  In 
general, test results showed a significant level of emotional 
distress.  

Further, on the VA examination in March 2004, the Axis I 
diagnoses included PTSD, secondary to Vietnam war 
experiences, with secondary anxiety and depressive symptoms, 
and alcohol abuse, in recent remission.  The Axis IV 
diagnoses included war experiences, physical pain, 
unemployment, financial problems, and lack of social support.  
A GAF score of 50 was assigned.  The VA examiner summarized 
that the veteran reported symptoms that met the criteria for 
PTSD secondary to his Vietnam experiences, and that his PTSD 
symptoms of nightmares, intrusive memories about Vietnam, 
sleep disruption, and secondary anxiety and depressive 
symptoms are causing a significant negative impact on his 
quality of life.  The examiner opined that these mental 
health symptoms did not appear to be causing/to have caused 
his unemployability.  The examiner also opined that it was as 
likely as not that the veteran's PTSD either caused or 
aggravated his alcohol abuse, which appeared to be in 
remission.  The prognosis for improvement was good if the 
veteran received more intensive mental health treatment.  

On a VA general medical examination in December 2004, it was 
noted that the veteran was retired from his job as a logger, 
had been divorced for twenty years, had three grown children, 
and lived alone with a dog.  He reported he worked most of 
his life as a logger, and that his last job was 4 to 5 years 
prior.  He claimed he had difficulty getting employment due 
to his medications.  The assessment was that the veteran had 
PTSD, but was currently under no treatment for this and this 
may have influenced his choice to work as a logger as it was 
rather solitary; that he had hypertension, which had a 
negative impact on his employment due to requiring medication 
which can cause drowsiness; and that he had osteoarthritis 
which certainly had a negative impact on his usual employment 
as a logger due to the physicality required of the job.  It 
was noted that he was not employable in his usual job as a 
logger.

On VA examination for PTSD in January 2005, the examiner 
noted that this was a review examination and that the 
interview questions to the veteran were limited primarily to 
the period since the last VA examination in March 2004.  The 
veteran reported he had approximately four individual 
psychotherapy sessions at the Fargo VAMC since the last VA 
examination, and was taking no medication for his mental 
health symptoms.  The prior medication he took was "no help 
at all".  The veteran reported that he continued to have a 
friendly relationship with his ex-wife, and claimed that his 
drinking contributed to the divorce.  He reported that his 
relationship with his three grown daughters was "great" and 
"enjoyable", and that he saw his daughters for holidays and 
at other times of the year since they all lived in Minnesota.  
One of his daughters frequently brought him groceries.  He 
reported he was independent in his activities of daily 
living.  He had two or three friends, but only one close 
friend who he saw approximately two or three times per week, 
and reported that this friend drove him to the VA examination 
that day.  It was noted that the veteran lived with his dog, 
five miles from town, and appeared to live an isolated 
lifestyle.  He was not involved in any community events or 
veteran's organizations, was not involved in a romantic 
relationship, and was fairly content being on his own.  He 
had contact with his brother and sister.  He reported the 
following leisure activities:  watching television, reading 
the newspaper, woodworking, and deer hunting daily in the 
fall.  He reported problems with his temper, and felt 
irritable and angry a few times a week, but tried to avoid 
these feelings and distract himself by thinking of something 
else.  

Further, on VA examination in January 2005, the veteran 
reported having depression over the last three to four years 
since he quit working, and had problems with anxiety, but 
reported he was able to distract himself from his worries by 
doing something else.  He denied suicidal thoughts, denied 
manic episodes, and denied hallucinations.  He admitted 
having panic attacks, approximately one time a day, and 
reported they had become significantly worse in the past one 
or two years.  He had nightmares about Vietnam every night, 
and experienced distressing memories of his military service 
a few times a week.  He reported some success in distracting 
himself away from his Vietnam memories.  He avoided all 
conversations about his military memories.  He avoided 
groups, crowds, and large stores.  He had decreased interest 
in significant activities, and indicated he was unable to 
participate in some activities he enjoyed (such as 
snowmobiling and bowling) due to his physical problems.  He 
continued to have sleep problems, and had occasional 
difficulties with concentration.  He felt hypervigilant on a 
daily basis and was on guard constantly, and indicated that 
his hypervigilance increased in the evening when he would 
check the door locks.  He had recurrent thoughts of death 
that come and go for a few minutes each day.  On mental 
status examination he was found to be pleasant, cooperative, 
and casually dressed.  His hair was messy and he had a slight 
odor.  The quality and speed of his speech was normal and it 
was coherent, rational, and relevant to questions.  His mood 
was appropriate and his affect was anxious.  There were no 
peculiar mannerisms or behaviors, except that he seemed 
somewhat fidgety.  There was no evidence of psychosis or 
intellectual deficits.  Psychological testing again showed a 
high level of depression symptoms and anxiety symptoms.  

Finally, on the VA examination in January 2005, the Axis I 
diagnoses included PTSD, secondary to Vietnam war 
experiences, with secondary depression; and alcohol abuse.  A 
GAF score of 50 was assigned.  The examiner opined that these 
mental health symptoms did not appear to be causing/to have 
caused his unemployability.  The VA examiner opined that it 
was as likely as not that the veteran's drinking was related 
to his trauma symptoms.  The examiner opined that that the 
veteran was not unemployable due to his mental health 
symptoms.  The examiner indicated that the veteran had a 
moderate reduction in the quality of his life due to his 
trauma symptoms, including nightmares, distressing memories, 
avoidance of people and places, sleep difficulties, 
irritability, and anger.  The veteran had difficulty making 
new friends and engaging in community activities.  The 
examiner indicated that the veteran's prognosis was good, 
especially if he considered mental health treatment and 
additional therapy.

On VA examination for PTSD in January 2006, the examiner 
noted that this was a review examination and that the 
interview questions to the veteran were limited primarily to 
the period since the last VA examination in January 2005.  
The veteran reported having no mental health treatment in the 
past year because he could not afford it and did not feel the 
pills were helpful.  He took over the counter Tylenol PM 
every night to help with his sleep.  He continued to have no 
employment.  He still lived alone in his home in the country, 
saw his brother and sister approximately every other week, 
and had three adult children with whom he got along with 
"okay" and saw occasionally.  He spent his time cutting 
wood, indicating that his only heat in the house is a wood 
burning stove.  He spent most of his time at home alone, and 
he watched television, but did not regularly attend any 
community activities, and seldom went out to eat with 
friends.  He denied any problems with anger, but commented 
that he was not around people and not exposed to things that 
might make him angry.  

Additionally, on the VA examination in January 2006, the 
veteran reported he had been depressed and had feelings of 
worthlessness, wishing he could do more.  He thought about 
suicide, even recently, but had not carried out any actions.  
He reported a poor short term memory, but stated it caused 
him no significant problems.  He had problems with anxiety 
and panic attacks.  He continued to have Vietnam nightmares, 
as well as intrusive, disturbing memories of his Vietnam 
experiences.  He reported that news of the hurricane victims 
last year, as well as loud noises and sounds of plans and 
helicopters trigger disturbing memories.  Since returning 
from Vietnam he no longer enjoyed socializing or being around 
people, and claimed he was detached from others and close to 
no one.  

On the VA mental status examination in January 2006, the 
veteran was found to be pleasant, cooperative, and neatly and 
appropriately dressed.  The quality and speed of his speech 
was normal and his speech was coherent, rational, and 
relevant to questions.  His mood was normal and his affect 
was appropriate.  There were no peculiar mannerisms or 
inappropriate behaviors.  There was no evidence of 
hallucinations, delusions, or other signs of psychosis, and 
no evidence of gross intellectual deficits.  The diagnoses 
included PTSD, secondary to Vietnam war experiences, with 
secondary anxiety and depressive symptoms; and alcohol abuse, 
in remission.  A GAF score of 60 was assigned.  The VA 
examiner summarized that the veteran reported symptoms that 
met the criteria for PTSD, secondary to his Vietnam war 
experiences.  His PTSD symptoms of nightmares, intrusive 
memories about Vietnam, sleep disruption, and secondary 
anxiety and depressive symptoms were causing a significant 
impact on the veteran's quality of life.  The VA examiner 
noted that these mental health symptoms did not appear to be 
causing his unemployability.  His prognosis for improvement 
was good, if he was to return to mental health treatment.  

On VA examination in March 2006, the VA examiner opined that 
"the veteran does have hypertension essential, that this was 
not documented well in the service" and that the veteran's 
[PTSD] was diagnosed after service.  The VA examiner opined 
that it was "pure speculation whether the veteran's [PTSD] 
aggravates his hypertension" and that "the veteran [sic] 
least likely than not has his hypertension directly related 
to the service as he had no hypertension while in the service 
that it is not likely that the veteran's [PTSD] contributed 
to his hypertension that was documented in 1994 according to 
his records and himself stating [sic] 1994 to 1999.  

In an April 2006 addendum, the VA examiner from March 2006 
indicated that she had been asked to clarify her prior 
opinion.  She opined that the veteran's hypertension "is not 
service-connected more likely than not", and that it was 
"unlikely that the hypertension that he developed after the 
service in 1994 did not aggravate his PTSD".  The next day 
the VA examiner provided another clarification, and indicated 
that "as clearly as I can state, the veteran's hypertension 
is less likely as not (less than 50/50 probability began in 
service as noted by his blood pressure reading in the 
service) with hypertension less likely as not, less than 
50/50 probability caused by or is a result of his service-
connected [PTSD]".  

In an August 2006 statement, the veteran's daughter indicated 
that the veteran left his sense of humor behind in the war, 
and that he tended to view the world as out to get him.  She 
had never seen him hold down a steady job, and claimed that 
her father isolated himself in many ways and got antsy in 
social situations.  She claimed that he would rather be alone 
in the woods than to be with family, and that he had a hard 
time connecting with people in personal relationships.  The 
veteran has three daughters, but she claimed he was shut off 
from them and his ability to show healthy emotions was 
limited.  She claimed that if they did not pursue their 
father and make the effort, they would go for years without 
talking to him.  She reported that her father followed strict 
routines for most activities, and that although some of the 
routines made no sense, he followed them anyway.  She claimed 
her father was particular about his food, and almost 
obsessive.  She claimed he had outbursts while sleeping, 
including swearing and swinging his arms.  Finally, the 
veteran's daughter indicated that she had felt at certain 
times that her father was suicidal.

In September 2006 the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran's 
representative, on his behalf, contended that the veteran met 
at least some of the criteria for a 70 percent rating for 
PTSD, and with consideration of reasonable doubt, the veteran 
should be entitled to a 70 percent rating.  He also provided 
three theories of entitlement to service connection for 
hypertension:  first, that his hypertension had an onset in 
service, as shown by his separation examinations; second, 
that his hypertension was caused by this service-connected 
PTSD; and third, that his hypertension was caused by his 
alcohol abuse, which has been attributed to his PTSD.  He 
also indicated that with regard to his claim for a TDIU 
rating, when he was actually working as a logger he barely 
met the standards for substantial gainful employment, and 
that when he retired from being a logger he was not aware he 
had PTSD, and therefore it was not considered as a reason 
that he might have had to stop being a logger.

In his testimony at the September 2006 hearing, the veteran 
confirmed that when he quit working as a logger, he did not 
know yet that he had PTSD, but that it was affecting his life 
already in that he worked in a solitary job and lived in a 
solitary way, which he continued to do.  The veteran 
confirmed that he does have an obsessional ritual of getting 
up in the middle of the night two or tree times to check and 
make sure nobody is in his house.  He also indicated that he 
would have difficulty adapting to a work setting where he had 
to work around people and that it was stressful for him to 
come to the hearing and sit and talk and be around the people 
and traffic in the city.  He confirmed that he did have a 
relationship with his grown children, but that they had to 
make an effort and seek him out, otherwise he probably would 
not.  The veteran testified that he had applied for and was 
awarded SSI, but that when his VA benefits started his SSI 
was cut off.  He confirmed he was never awarded SSDI.  He 
indicated that his SSI was based on the medications he was 
taking for his high blood pressure, but that at that time he 
had not been diagnosed with PTSD so that it could not have 
been properly considered as part of his disability.  He 
testified that he spent a lot of time out in the woods and 
that he had to gather firewood because his house was heated 
solely with wood.  He indicated that this kept him occupied 
and that he kind of enjoyed being out in the woods.  

Received from the veteran in October 2006, along with a 
waiver of review by the RO, were several excerpts including 
an internet article about the risk factors for hypertension, 
an internet article regarding the relationship between 
alcohol and hypertension, and a chart showing the poverty 
thresholds for 2005, published by the U.S. Census Bureau.

III.  Analysis

i.  Service Connection for Hypertension

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
38 C.F.R. § 3.156 (2006).  Furthermore, the U.S. Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, including 
hypertension, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a). 

Service connection may be granted for disability, which is 
proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a 
nonservice-connected disability may also be compensated for a 
nonservice-connected condition if proximately due to, or the 
result of, service-connected disease or injury; under those 
circumstances, a claimant will be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Finally, and as pertinent in the 
present case, service connection granted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

With regard to new and material evidence, the Board finds 
that the additionally submitted evidence since the last final 
denial of service connection for hypertension on a direct 
basis is such that it contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability."  Such additional evidence 
includes the veteran's sworn hearing testimony as well as VA 
examination reports and opinions.  Accordingly, the Board 
finds that the claim for service connection for hypertension 
on a direct basis is reopened.  

The veteran contends that service connection for hypertension 
is warranted and he has offered different bases for 
entitlement to service connection.  First, he contends that 
his hypertension had an onset during service.  Second, he 
contends that he has hypertension as a result of his service-
connected PTSD with anxiety and depressive symptoms and 
alcohol dependence.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Under VA regulations, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 U.S.C.A. § 4.104, Diagnostic 
Code 7101.  

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  The Board 
notes that the veteran's service medical records contain no 
blood pressure readings which reach the required level to be 
considered hypertensive.  Although on entrance into service 
it was noted that the veteran reported a history of high 
blood pressure on past physical examinations, on his actual 
enlistment examination his blood pressure was a normal 
reading of 132/72.  Mere history provided by the veteran of 
the pre-service existence of conditions recorded at the time 
of the entrance examination does not, in itself, constitute a 
notation of a preexisting condition. 38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Moreover, the 
normal blood pressure at the time of the entrance examination 
does not support the presence of hypertension, nor is there 
any other objective pre-service documentation demonstrating 
hypertension.  Accordingly, the presumption of soundness on 
entry applies.   38 U.S.C.A. § 1111 (West 2002) (A veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service. Clear and unmistakable 
evidence that the disability existed prior to service and was 
not aggravated by service will rebut the presumption of 
soundness).

In April 1970 his blood pressure reading was normal again at 
120/78.  On separation examination in July 1970, the 
veteran's blood pressure readings were slightly elevated 
150/84 and 148/86.  An overall review of the service medical 
records thus shows that the criteria for recognition of 
hypertension were not met during service.  38 U.S.C.A. § 
4.104, Diagnostic Code 7101.  Subsequent to service, the 
evidence of record shows that the first evidentiary mention 
of hypertension was in a VA treatment record dated in March 
2000, when the veteran indicated he had a history of 
hypertension since the 1980's.  The assessment was elevated 
blood pressure, off medication for months.  In May 2000, a 
diagnosis of hypertension was provided for the first time in 
the record.  Thus, there is no evidence to show that the 
veteran had hypertension manifested to a compensable degree 
during the first year after his discharge from service.  

While post-service treatment records do establish an ongoing 
diagnosis for hypertension, the Board concludes that 
competent evidence fails to establish a nexus between the 
current hypertension and either service or the service-
connected PTSD with alcohol abuse.  In March and April 2006, 
a VA examiner rendered several opinions on whether the 
veteran's hypertension was related to service or to the 
service-connected PTSD.  Although these opinions are 
admittedly somewhat confusing when first read (as evidenced 
by the VA examiner's two subsequent clarifications as 
properly requested by the RO), once reviewed in depth, it is 
clear that the VA examiner opined that it was less likely 
than not (less than a 50/50 probability) that the veteran's 
hypertension began in service and that it was less likely 
than not (less than a 50/50 probability) that the veteran's 
hypertension is related to his service-connected psychiatric 
disability in any way.  There are no competent opinions by 
medical examiners to the contrary of record.  Thus, the 
preponderance of the evidence shows that the veteran's 
hypertension is not related to his service or to his service-
connected PTSD.  With regard to the veteran's specific claim 
that his hypertension is related to his alcohol abuse which 
is related to his PTSD, the Board notes by May 2005 rating 
decision, the RO granted service connection for PTSD with 
anxiety and depressive symptoms and alcohol dependence.  
Since it is apparent that the VA examiner in March 2006 
reviewed the veteran's claims file (which included the May 
2005 rating decision) prior to rendering her opinion, the 
Board finds that the VA examiner's opinions in March and 
April 2006 sufficiently address the issues of whether the 
veteran's hypertension is related to his alcohol abuse and 
PTSD.  While a VA doctor in an August 2000 treatment record 
discussed the fact that excessive alcohol use "could be" 
affecting the veteran's hypertension, the Board finds that 
this opinion is speculative and there is no rationale 
provided, nor is there any indication that this VA doctor 
reviewed the veteran's medical history prior to making this 
statement.  Medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). Thus, that VA 
doctor's statement is of very limited probative value and is 
outweighed by the aforementioned VA examiner, who had the 
claims file available for review as well as the veteran's 
personally reported history on examination as well as the 
contemporaneous physical findings.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).   There are no other competent opinions to the 
contrary of record.  Thus, the preponderance of the evidence 
shows that the veteran's hypertension is not related to his 
service-connected alcohol abuse.

The veteran also submitted various excerpts from medical 
articles obtained on the Internet regarding risk factors for 
hypertension, which included heavy alcohol consumption.  
These materials are insufficient upon which to base a grant 
of service connection, particularly in light of the 
statements provided by the VA physician who examined the 
veteran.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case.

In making the above determinations, the Board does not doubt 
the veteran sincerely believes that his hypertension is 
causally related to service in some way; however, he has not 
been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, the record does not reveal hypertension during 
service or to a degree of 10 percent within one year of 
separation from service, there is no showing of a chronic 
hypertension beginning during service and continuing 
symptomatology from service, and the most credible evidence 
indicates that a nexus does not exist between the veteran's 
hypertension and service or any service-connected disability.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hypertension must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ii.  Rating in excess of 50 percent for PTSD with anxiety and 
depressive symptoms and alcohol dependence

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the period in question is from March 
17, 2003, to the present.

The veteran's PTSD with anxiety and depressive symptoms and 
alcohol dependence is currently evaluated as 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent evaluation is indicated where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

After reviewing the evidence of record, including three 
lengthy VA examination reports, the Board concludes that the 
evidence, as a whole, demonstrates that the veteran's PTSD 
with anxiety and depressive symptoms and alcohol dependence 
is no more than 50 percent disabling during the period from 
March 17, 2003 to the present.  Fenderson, supra.  In 
reaching this conclusion, the Board notes that the veteran's 
symptoms include chronic depression; panic attacks; chronic 
sleep disturbances; nightmares and disturbing memories of 
military experiences; thoughts of suicide; an obsessional 
ritual of checking the house during the night; and problems 
with establishing and maintaining effective relationships.  
However, the currently documented symptoms associated with 
the veteran's PTSD with anxiety and depressive symptoms and 
alcohol dependence are clearly contemplated by the currently 
assigned 50 percent evaluation.  

With regard to the criteria necessary for the assignment of a 
higher, 70 percent, rating, the Board notes that the veteran 
simply does not have deficiencies in most areas.  With regard 
to work, the veteran has sincerely contended that his PTSD 
would affect his ability to be employed.  There is an 
assertion by the veteran and his representative, also stated 
by a VA examiner that the veteran's PTSD influenced his 
choice to work as a logger, which was a rather solitary 
occupation; however, the evidence of record shows that the 
veteran was employed as a logger prior to service and 
subsequent to service, and retired in 1999 due to physical 
problems.  There has been no indication that his PTSD or 
psychiatric problems would affect his ability to be a logger, 
indeed as noted above, the occupation of being a logger 
appears to be suited to the veteran's desire to not be 
surrounded by a lot of people and desire to spend time in the 
woods.  Moreover, VA examiners have opined that the veteran's 
mental health symptoms did not appear to have caused his 
unemployability.  With regard to judgment and thinking, the 
veteran has not reported and VA examiners have not reported 
or noted any deficiencies in these areas.  

With regard to family relations and mood, it is apparent that 
the veteran has deficiency in these areas.  He has indicated 
that he has a friendly relationship with his ex-wife, that he 
has at least one close friend, that he maintains contact with 
his brother and sister, and that he has a good relationship 
with his daughters.  At the same time, however, the veteran 
has indicated that he prefers to be alone and not around 
people, and it appears from his daughter's and his own 
perspective that he would not have a relationship with his 
daughters if they did not continue to seek him out.  With 
regard to mood, the veteran's has reported consistently 
symptoms of depression and anxiety, which have been confirmed 
on VA examination reports and VA treatment records. 

Considering the other criteria listed for a 70 percent 
rating, the Board notes that the veteran's report of checking 
his house every night, two or three times, to make sure the 
doors are locked and no one is there may rise to the level of 
an obsessional ritual which interferes with a routine 
activity (sleep); however, this one reported ritual is 
palliated by the veteran who takes over-the-counter sleep 
medication as needed, and the medical reports show no adverse 
repercussions as a result of a sleep disorder.  There have 
been no problems noted with the veteran's speech and there 
has no showing of impaired impulse control (other than the 
veteran's claim that he has problems with his temper and 
avoids people that might provoke his temper or distracts 
himself).  There has been no report or finding of spatial 
disorientation or, generally, a neglect of appearance.  The 
veteran appears to be without intermittently illogical, 
obscure or irrelevant speech or near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively - as required for a 70 percent 
rating.  With regard to difficulty in adapting to stressful 
circumstances (including work or worklike setting), it 
appears that the veteran does have difficulty in this area 
due to his depression and anxiety - as reflected in the 
criteria for a 50 percent rating.  

The Board concludes that while the veteran does have a few of 
the symptoms listed in the criteria for a 70 percent rating, 
his symptoms more nearly approximate the criteria for a 50 
percent rating.  It is not necessary for the veteran to have 
all the symptoms listed in the criteria for any disability 
rating in order to warrant that assignment of that rating.  
In that regard, the Board notes that the veteran does not 
meet all the criteria for a 50 percent rating, but rather, as 
explained above, his disability picture and symptoms from 
PTSD with anxiety and depressive symptoms and alcohol 
dependence more nearly approximate the criteria for a 50 
percent rating, rather than a 70 percent rating.  38 C.F.R. 
§ 4.7.  

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co-
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).

The GAF scores for the period in question, from March 17, 
2003 to the present, are between 45 and 60.  The Board notes 
that while the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned as the rating depends on evaluation of all the 
evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  As discussed 
above, the disability picture demonstrates that the veteran's 
symptoms are consistent with the currently-assigned 50 
percent rating.  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected PTSD has been no more than 50 
percent disabling since March 17, 2003, the effective date of 
service connection.  Fenderson, supra.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
rating in excess of 50 percent for PTSD for the period from 
March 17, 2003 must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

iii.  Entitlement to a TDIU rating

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether a veteran currently 
is unemployable.  Id.

The Court has indicated that, in essence, the unemployability 
question, that is, the veteran's ability or inability to 
engage in substantial gainful activity, has to be looked at 
in a practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the appellant.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall 
not be considered substantially gainful employment, and 
generally shall be deemed to exist when a veteran's earned 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person. Marginal employment may also be 
held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).

The issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  The record must 
reflect that circumstances, apart from non-service-connected 
conditions, place him in a different position than other 
veterans having a 60 percent combined compensation rating.  

A review of the record shows that the veteran's service-
connected disabilities include PTSD with anxiety and 
depressive symptoms and alcohol dependence, evaluated as 50 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 0 percent 
disabling.  A combined disability rating of 60 percent is in 
effect, pursuant to 38 C.F.R. § 4.25.  This does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU rating on a schedular basis.  
Although the Board may not grant a TDIU rating on an 
extraschedular basis, it has considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration under 
38 C.F.R. § 4.16(b).  Bowling v Principi, 15 Vet. App. 1, 10 
(2001). 

The Board notes that at the September 2006 hearing, the 
veteran's representative contended that the veteran's PTSD 
with anxiety and depressive symptoms and alcohol dependence 
and his tinnitus should be considered as resulting from the 
same etiology (his Vietnam experiences), and therefore should 
be considered one 60 percent disability, pursuant to 
38 C.F.R. § 4.16.  The Board notes that whether or not these 
disabilities are considered to result from a common etiology 
is not the crux of the issue.  Rather, as more fully 
explained below, what is missing from this case is competent 
medical evidence linking the veteran's service-connected 
disabilities to his inability to secure or follow a 
substantially gainful occupation.  Additionally, the veteran 
has not contended, nor does the evidence show, that his 
tinnitus in any way has affected his employability; rather, 
the veteran has contended that his PTSD with anxiety and 
depressive symptoms and alcohol dependence alone of his 
service-connected disorders affects his employability.  

The evidence of record, including both the veteran's 
statements and the medical evidence, shows that the veteran's 
unemployability has resulted from his non-service-connected 
physical disabilities, including degenerative arthritis and 
hypertension.  In that regard, the Board notes that the 
record reflects that the veteran last worked as a logger 
sometime between the years 1999 and 2000.  He has reported 
that he worked as a logger prior to service and subsequent to 
service, noting that money and employment opportunities were 
scarce and so he joined his father in the logging profession.  
In August 2000 the veteran reported he was unable to work as 
a logger because he was not feeling right and because of 
hypertension.  On a December 2000 VA examination, the 
examiner indicated that the veteran appeared to be employable 
with restrictions.  In a March 2001 document, a private 
physician opined that the veteran's degenerative arthritis of 
the knees and back were sufficient to prevent him from 
following a gainful occupation at that time.  On VA 
examination in March 2004, the veteran reported he went on a 
medical disability for his back and knee problems about five 
years prior and had not been working as a result of these 
physical problems.  He also reported he stopped working as a 
logger due to the medications he took for hypertension that 
should not be taken while operating machinery.  The VA 
examiners in March 2004, January 2005, and January 2006, 
opined that the veteran's mental health symptoms did not 
appear to be causing his unemployability.  Thus, the 
preponderance of the evidence shows that the veteran's 
employment problems are due to non-service-connected 
disabilities, rather than his service-connected PTSD.

At the September 2006 hearing, the veteran's representative, 
on his behalf, contended that the veteran had not been 
diagnosed with PTSD at the time he retired from logging, and 
that therefore PTSD could not have been considered as a 
reason for his retirement.  The Board notes, however, that 
subsequent medical evidence has shown that the veteran 
continues to report his physical problems as preventing his 
employment as a logger and medical providers have opined that 
the veteran's mental health symptoms do not render him 
unemployable.  And although on a December 2004 VA 
examination, the examiner indicated that the veteran's PTSD 
may have influenced his choice to work as a logger as it was 
rather solitary, and the veteran's representative has cited 
this examiner's opinion in support of the veteran's claim for 
a TDIU rating, the Board notes that the record shows that the 
veteran initially chose his profession as a logger prior to 
service due to scarcity of money and employment 
opportunities, and that he became a logger again right after 
service.  While the Board cannot state the exact motivations 
behind the veteran's decision to become and remain a logger 
after service, from approximately 1970 to 1999 or 2000, and 
it might be fair to say that his PTSD influenced his choice 
to work as a logger because it was solitary, this simply does 
not provide the requisite evidence needed to link the 
veteran's PTSD to his unemployability.  In fact, this is a 
counter-intuitive assertion because if, in fact, the veteran 
chose to be a logger because of his PTSD and his desire for a 
solitary occupation, then he should still be working as a 
logger.  However, it is clear that he is not working as a 
logger due to non-service-connected physical disabilities.  
Moreover, the Board notes that as described above, the 
veteran's PTSD primarily causes impairment to his social 
functioning, and there is little to no competent evidence to 
show that his PTSD significantly impacts his occupational 
functioning.  Thus, the Board concludes that the objective 
evidence of record does not support the veteran's contention 
that his service-connected PTSD precludes him from securing 
or following a substantially gainful occupation.  Thus the 
Board will not refer the case to the Director of the VA 
Compensation and Pension Service for consideration of a TDIU 
rating on an extraschedular basis under 38 C.F.R. § 4.16(b).

As the preponderance of the evidence is against the claim for 
a TDIU rating, the benefit-of-the-doubt rule is inapplicable, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

ORDER

New and material evidence was received to reopen the claim 
for service connection for hypertension on a direct basis.  
Service connection for hypertension on a direct or on a 
secondary basis is denied.

A rating in excess of 50 percent for PTSD with anxiety and 
depressive symptoms and alcohol dependence is denied.

Entitlement to a TDIU rating is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


